CONNOR, J.,
dissenting: I cannot concur in the reasoning or the conclusion reached by the court in this case. I do not question the power of the Legislature to regulate the time, manner and place of fishing in public waters. I do not think that the right to do so in private waters is so absolute as the language of the opinion would seem to indicate. The question was so fully and satisfactorily discussed and settled by this court in State v. Glen, 52 N. C., 321, and Cornelius v. Glen, 52 N. C., 512, that I could not hope to add to it anything of value or interest. It is quite clear that the court did not recognize any power to interfere with the right of the owner of the bed of the stream, to the use of it except in •the exercise of the right of eminent domain, subject to its limitations. In State v. Pool, 74 N. C., 402, the question of the power of the State to make the obstruction of non-navigable streams by the owner of the bed indictable, was fully considered and denied. Mr. Justice Bynum cites with approval the language used by the court in the Glen cases, concluding .with the words: “Whether the State can enforce against the *579owner of tbe land and bed of an unnavigable creek, an act of tbe Legislature forbidding its obstruction to tbe passage of fisb, is a question not raised upon tbis indictment and verdict and need not be discussed. Mr. Justice Rodman was joined by Mr. Justice Reade in- a strong dissenting opinion reported in 75 N. C., 597. Tbe doctrine upon wbicb tbe decision of tbe Glen cases was decided was denied in tbe dissenting opinion. I do not tbink tbe question is raised in State v. Gallop, 126 N. C., 983. That case is well decided — but there was no point presented in regard to tbe rights of tbe owners of the bed of tbe stream. I do not wish to do more than notice tbe question and say that I tbink tbe power to enforce statutes of tbis kind has its limitations. I note that at tbe same session at wbicb tbe act in question was passed similar statutes prohibiting fishing by nets, etc., in mill ponds, without any regard to their connection with navigable streams, were enacted. I cannot tbink that the power extends to tbe owners of private fisb ponds, or even public mill ponds, having no outlet into navigable waters. Tbe extent to wbicb tbe owner of property may be interfered with in its use, without compensation, to serve a public interest is a serious question to be approached and dealt with carefully. I do not care to be committed to any general statement of tbe law without tbe most careful consideration. My dissent in tbis case is based upon my objection to tbe construction of tbe statute. Tbis is a public statute of local application and should be construed in tbe light of tbe local conditions. Some force must be given to tbe term, “The Joyner Mill Seat.” If tbe draughtsman bad intended to prohibit tbe putting of traps below tbe mill, using the term as meaning tbe mill bouse or tbe dam, be would have said so. Statutes of tbis kind are usually drawn by those interested in extending tbe prohibition as far as possible and should be so construed that tbe private right of tbe citizen be interfered with no further than, tbe unmistakable language demands. *580It is to be noted that the prohibition is between “The Joyner Mill Seat,” etc. This indicates that the land covered by the water of the “Joyner Mill Seat”'was known to the draughts-man; Can there he any question that if the owner were to convey or devise “The Joyner Mill Seat,” the description would carry the land originally conveyed for the mill seat and not be restricted to the spot upon which the dam or the house was situate." “The grant of a mill site conveys a water power together with the right to maintain a dam whenever such dam would be suitable for the convenient and beneficial appropriation of the water power.” Stackpole v. Curtis, 32 Me., 383. “A grant of land bounding on or near a pond and stream, reserving the mill and water privilege, is a reservation of the right of flowing the land so far as necessary or convenient, or so far as it has been usual to flow it, for that purpose.” Pettee v. Hawes, 30 Mass., 323. “A mill site comprehends, not only the site of the mill-building, but also the water power connected therewith for milling purposes.” Curtiss v. Smith, 35 Conn., 156; Tabor v. Bradley, 18 N. Y., 109. “By a devise of a mill with the appurtenances, it has been held that a right not only to the building and use of the water, but also to the land which was used with the mill passed.” Blaine v. Chalmers, 1 Sergt. & R., 169; Angell on Water Courses, 214. It is a matter of common knowledge that the value of a mill site is dependent upon the right to carry the water away as essentially as the right to hold it back. The “mill tail” is as much a part of the “site” as the “mill pond.” The suggestion that a man might claim one or more thousand acres as his “mill site” does not impress me as shedding much light upon the question. A man will hardly buy and pay for a large quantity of land for which he has no possible use and which can serve no valuable purpose. In the decision of causes, we must deal with the facts as found by the jury. Here the person who erected this mill understood what quantity *581of land with the privilege incident to its ownership was necessary to enable him to establish and maintain his mill; he purchased such quantity for a “mill seat” and the Legislature recognized the existence of this boundary and adopted it as one of the points between which and the mouth of the creek nets should not be set. To fail to give force and effect to this language is, in my opinion, to strike out “mill seat” and to write into the statute.the word “mill dam” or “mill house.” This would not be allowable if we were construing a will or deed, Barnes v. Simms, 40 N. C., 392; certainly it cannot be so to restrict the right of the citizen and make an act criminal otherwise lawful. To my mind it is a violation and dangerous innovation of the elementary rules for construing criminal statutes. If the description of the prohibited points is too indefinite, the statute would for that reason be void. Is it possible that the owner is to be made a criminal and, under our decisions, subject to be put to work upon the public roads for putting his nets in the water upon his own land an inch beyond the eaves of his mill house or over his dam? If the mill house be adopted as the test and it be enlarged or diminished in size, the standard is changed. If the dam be adopted and it be lowered or raised by which its top is drawn up or projected down stream so much as an inch, the same result follows. The deed conveying the land for “The Mill Seat” is certain, fixed and unchangeable. The State certainly owes to the citizen the duty, when it makes the exercise of a purely private right upon his own property, a crime, to inform him with reasonable certainty the limits within which he may enjoy his right for which he has paid his money. If there be more than one standard suggested, that which is certain, fixed and recognized should be adopted, rather than that which is uncertain and subject to change. I, of course, concur in the opinion that the defendant has not violated the statute in placing his nets under his mill house. In the light of the *582finding by the special verdict that “many years ago the original conveyance of tbis mill property conveyed about twenty acres of land for a mill seat.” I think that the term “The Joyner Mill Seat” used in the statute should be so construed that the prohibition be limited to the lower line of the mill seat. It will be noted that the indictment does not charge, nor does the special verdict find, that the defendant ever caught or obstructed the passage of any fish in his ditches. It is simply found that some twenty yardá below the mill house are some ditches on defendant’s land, one 'of which was cut to drain a swamp into the mill tail — the other was cut while the mill wa¿ being built to turn the water to prevent its interference with the work. When the water is turned into them “fish can and sometimes do get into said ditches and are prevented from escaping by a wire hedge put by defendant across the ditch.” The ditches are in no sense a part of Bear Creek. It does not appear how far they run up into defendant’s land. I do not think they are within the words of the statute,, nor do I think it competent for the Legislature to prohibit the owner from placing nets or hedges across his own ditch unless doing so constitutes a public nuisance. State v. Pool, supra. This is an unwarranted and unreasonable interference with the use óf private property. I cannot but think that it will be a startling discovery to the owners of land in the eastern section of the State that every ditch cut upon or through their land into the bordering swamps or creeks are a part .thereof, and that they are criminally liable for putting a wire net or driving stakes into them. I cannot see why an act prohibiting the obstruction of the highway may not, by the same liberal canon of construction be held to include private paths connecting with the highway. We may soon find .upon the adjournment of some session of the Legislature that a man may not, with safety, walk over his own land or gather flowers which grow upon the side of his path or the *583banks of his ditches, without liability to be put upon the public roads as a criminal. While the policy of the State in protecting the propogation of fish should be sustained, the right to the use of private property should not be sacrificed. We are in danger of surrounding our people with a multitude of criminal statutes, many of which are invasions of personal liberty and the use of property which will if not checked convert the people of the whole State into either conscious or unconscious violators of the law. No man may safely do or omit to do such a multitude of acts that the law will become a labyrinth in which he will not walk in safety.
Hoee, J., dissents.